‘.            OFFICE OFTHE        ATTORNEYGENERAL   OFTEXAS
                                      AUSTIN




                                                                        i




                                                                        P




                                                     site   and eroot

         . milt   of the Comty en[? pay for sme out ol' the Per-
          Dailent   hprOVcea!lt       Of tk3 COtillty?
                                   i?UEdG
                “3.   Does the Cozzissionern   Court of IIill
     .    Co&tg have tho authority      to purchme a building
          site and erect thereon a v:nre!louse to bc used by tho
          Road ani; kid,-8 Dcpsrtr:ent ~1% pay~for 84120 Out Of
          the ?cm.a:lent Irqmovel?.ont &ml of the Couoty?
                 .
         Hon. T. X. Wilkinson,          page 2


                       “4. Where the Cozmissioncrs  Court heve leased              .
               ‘~a building site and plaoed a building thereon, sams
                beiw paid out of the Roed tc Bridge Fund, can the
                Road k Rridge Fund be reimbursed out of the Permanent
                Improvement Fund?

                     #If the snswers to the above listed questions
               are in the affirretive-(a)    can these warehouses be
               located in the different    Commissioners* Precincts, -
               (b) in purchasing, or leasing building sites and
               placing buildings    thereon wuld the Cormzissioners
               Court be required to advertise    for bids?”

               Section        9 of Article   0 of the Texas Constitution   reads   as
        +r0ii05~~8:

                       “The ~&tte ~tax on property,     exclusive    of the
                 ttk necessary to pay the public debt, ad of the
                 taxes provided for the benefit of the publio free
                 schools,   shall never exceed thirty-five       cents on the
                .one hundred dollars    valuation;   and no county, city
                 or town shsll levy more then twenty-five         cents for
                 city ‘or county purposes;    and  not  exceedins    fifteen
                 cents for rosds chid bridges,     and not exceeding fif-
             .: teen cents to pay jurors,       on the ona hundred dollars
                 valustion,   except for the psyment of debts incurred
                 prior to the adoption 01 the amendment September
                 22&h, 1063; end for the ereotion of public buildin@,
                 streets,   sewers, water works end other permanent
                 improvements , not to exceed tylenty-five       cents on the
        .~       one hundred dollars    valuation,    in eny ono year, and
                 except as is in this Constitution       otherwise provided;
                 and the Legislature    may also authorize an additional
                 annual ad valorem tax to be levied and collected            for
                 the furthor naintenance of the public roads; provided,
                 that a.majority    of the qualified    property tex-paying
                 voters of the county voting st an election          to be
                 held for that purpose shall vote CUC!Itax, not to
                 exceed fifteen    cents on the one hundred dollars
                 vnluation of the prop-arty subject to tnxation in
                 such county.     And the Lcgisla.ture m::y pass locnl 1~8;s
                 for the raintenaocs    of the public ro,-,ds and hi&ways,
                 without the local notice required for cpocial            or
                 local lENs, ”
    -

                          .
                         .
I
    .




         Bon,. T. K, Wilkinson,      page 3

.
               Article 2351, Vernon’s        Annotate& Civil Statutes,   setting
         forth the powers and duties         of the commissicners*  court,   reads
         in part aa follov~s:



                ‘7.   Provide and keep in repair county houses,
                      jailswand all necessary publio buildings,
                      .    l   l



               Article.2352,   Vernon’s Annotated Civil Statutes,              referring
         $0. the comission~rs~    court, reads as follows:
                         %aia court shall hsve the power to levy
                  and oollect    a. tax for county purposes, not to ex-
                  seed tvronty-~five cents on the ona hundred dollars
                 valuation,     and a tax not to exceea fiftaon          cents
                  on the one ,hundred dollars        valuation    to supplerant
                 .the jury fund of the county, and not to ezaeed
                  Sifteen Cents for roaan and bridges on the. one
                  hundred dollars valuation,         except for the payment
                  of debts incurred prior to the adoption of the
                  amendment of the, Constitution,         September 25, A. D.~
                 :lSS3, and for the erection         of public buildings,
                  strests,    sewers, water works snd other permanent
            , .rfmi)rovem.ents, not :to~. exceed turonty-five, 0e;lt.s on
                 .the on* huMred dollars         vnluntion in any ona year,
                  and except a$ in the Constitution           othemlse    provided.
           .
          ,,.     They   may’levy.an    additional    tax  for  road   purDosss
                  not to exceed fifteen       oonts on th.e one hundred
                  dollar valuation of the propu.rty.,subjsot           to taxa-
                  *ion, under the limitations         aud in the mmer pro-
                  yided for in Article       El, &XZ. 9, of the Constitution
                  and in pursuance of the l+wrs ,relating          thereto.”

                ‘In TsxssJurispru&p&,          Yol.‘i4,    psges 2 and 8, it      is.
        * statoq:
                      n:‘.Public    DuildLngs’ is d tern ordinarily
                used to desiGnate such structures         as the ohpitol
                In the capitol      grouncls at Austin, including. the
                executive    ffiansion, tke various stat0 tisylum,
                oollc+~;s or university     buildings  croeted by the
                Stats, tiourthouses tncl jails and other buildings
                held for publio us8 by any de,9artment or brawl: of
                govornmez~t, Lt?ts,      county or nunlcipal,    . .

                       .
    I




          Ron. T. K. ~iilkinson,~ page 4
.                                                                          .

                  And say other building would aaezt to coae v&thin
                y this definition   provided it is properly shown
                - that it is ov.Ted or controlled  aud held by public
                  authorities   for public use, . .”

                In oompllence xith your request,    WC era enclosing. here-
          with a copy, of our opinion ?!c-. O-1047.   You will note that
          &rrison   Couatg has a special   county rocd end bridge law and
          that there are mny facts pressuted in the letter requesticg
          an opinion of this Dspertm-it In opinion 20. O-1647, which
          are not presented in your letter    of lnqulry.   %hether or cot
          sold opinion applies to Xi11 Cowty depafids u2on the part&
          cular facts,  acd if the fe.cts are ths sam, Opinion ‘170. O-164$
          would be applicable  to Rill Couutg.
                The above. quoted provisions   of the Constitution  end
          Statutes authorize the cormissioners~      court to build and re-
          pair  public buildings., and the: term *public builgings”   is
          broad enou& to include a naretiouoe 01 werehouses oxned amI
          used ex.clusiVely by the county for the pu.vposes above. mention-
          ed.
                 It is   stated   ir Coxpw Juris    tiecundum, Vol.    20, &age 996:
                         *Xt is v&thin the po?iers and duties of tho           *’
                 oounty to ereot, fumish,        and repair necessary
                 public county bulldirzs       aad offices.     The author-
                 ity to proviqo,     con3truct,   kprove,     raalr:tain, fur-
                 nish and repair oourfhouseo,        jails,   and othar public
                 aomty buildinga may tre vested in the county OOZI-
                 missioners    of the cotxty,    or t&e county court or a
                 jucl@ thereof,     or the physical     court, or other
                 official    body.”
                  ,$ county rcay aoquirc land by deed, or expropriaticn;          kd
        .-by irrticlo     32G4a, Vemon’s Ranotated Civil Statutes,          Iike right
           of cninent domain is conforrod upon counties of the State
           of Texas for the purpose of condoming            and acr,uiring lnnd,
           i*I&t-of-viny     01’ easezcnt in laad, private OS publio, except
           property used for ocxetery pur9ooe8, where said la%?, ri&t-
           of-way or ecsexent is noccsoary in ocne.:ruction.oP            Jails,
           oourthou~es,      hospitals,  .deli:queut    aad de?cnde!lt sohools,    poor
           farzs,    libraries    or for other public purpof~eo, %here suc!l pur-
           pose is no.~ or my h?reeftcr          be authorized by t!;e Cosstitution
           or 3tututes of this 5tat.o.          A county hos the pc;ier .to enter into
                         . *
.




            ~0x1. T. G, Ulkinson,    page 5



            a lease acb to becona a~ tenant OP real estate v&en the use
    .       thereor is needed to carry out eny or its ecknoeledged .pw;ers
            and~purpoocs, and ths question as to ths neoassitjr of leasirg
            suoh apace is within the judment and discretion    or tie COD
            missioners1  court.  (Corpus Juris Eeaunam, vol. -20, pa60 1002).
                   Pie allmrer your second   aa thlra questions es r0n0x6:
            The oormlssioners~       court of hill County has the legal authority
            to lease or purchase a buildi=         site and erect a warehouoe to
            bo used by the road and bridge departriant of the county and pay
            for the saw out or the permnent iraprovernent funds or the
            county, provided a tax is levied eha collcctea        for the per-
            xcanent IEprovezent fund to be used for such purposes, prcviaea
            further that such leaf doos 6ot exceed the statutory         aoa GOC-
            stitutional     limitations.
                   In regly to your forth     question you are advised that the
            cotissioners*~    court does not have     the legal authority      to
    _   *   reizburse    the road and bridge fund out of tho pemanect tiprove-
            me&t fund uihera the cox?dssioners~       court   has leased a buildirg
            site and plaoed a building thereon         wherra the sam has bcex paid
            out of“the road and bridge fund.         (Carroll   v. i#illirnS,   202 S,%,
            504; Comissioncro*      Court of iiendereon Couuty ve. hurka, 262 S.;i;.
            941,    The permanent improvemsnt rluld aha the road and bridge
            fund ars constitutional     funae, and the oomi.ssionersl         court
            has riot po%:er to transfer ‘ooney from one fund to another.
                  With roterence   to your last quootioh,      it is OUT opinion
            thnt it is Fithin thi+ discretion      of the com$osionare’       court
            v:hether or not a Warehouse is heeded for each co:zlosioneti
            precinot,  and. the said court can deter&no        the Location of said
            warehouse or warehouses.       Iu purohasice    or Leasine   building
            sites and placing buildings      thereon,   the co!Stission3rO’     CGurt
            would be required to advertis, 0 rcr bids an required. by Article
            22&a, liorhon’o Anuotatcd Civil St.stutcs,        F:f;en the co?Mssioners’
            court enters into a&y contract or a~racrei-it for the ccustruc-
            tlon of ey public building or tho prosecutfon            and cos?letion
            of any pu.blic ?lorJi requirlog    or authorizing     my expenditure
            in excess or $2,000.00.
                 Trusting    that the foregoing    ruliy   afim3r3   your inquiry,
            we are
                                                    Yours very truly
                                               XTTOGZY 0:.ZR!,L      OF TZXzj.9